—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered December 14, 1989, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v Califor*623nia, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
We have considered the arguments raised in the defendant’s supplemental pro se brief and find that there are no nonfrivolous issues warranting reversal or the assignment of new appellate counsel. Bracken, J. P., Sullivan, Balletta and Copertino, JJ., concur.